DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 04/14/2022 has been entered. Claims 1, 6-7, 9- 11, 14-16, 19, 23, and 25-26 have been amended. Claims 4-5, 8, 13, 20-22, 24, and 27 have been cancelled. Claims 1-3, 6-7, 9-12, 14-19, and 23-26 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 3/25/2022. However, upon updated search following the claim amendments, Examiner found new grounds of rejection based on existing prior art and the prior art of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7, 9-12, 14-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koegler et al. (US 20180044029 A1) in view of Cai (CN 105539830 A).
Examiner’s Note: Rejection under 35 U.S.C. § 103 could also be written for being unpatentable over Cai in view of Koegler, as the two aircraft comprise analogous motor units and specify different features that may be obvious but not stated explicitly in each respective disclosure. Examiner is available to clarify any issues via an interview with applicant to facilitate patent prosecution. 
Regarding claim 1, Koegler teaches a propeller driving unit for an unmanned aerial vehicle (UAV) (Abstract), comprising: a motor unit comprising a first motor module and a second motor module (Abstract, ¶ [0012]), the first motor module (Figures 4 and 5, element 22) being adapted to independently drive a first propeller or a first set of propellers (¶ [0012, 0027], claim 2, Figures 4 and 5), the second motor module being adapted to independently drive a second propeller or a second set of propellers (¶ [0012, 0027], claim 2 Figures 4 and 5); the first and second motor modules being coaxially arranged within the motor unit (Figures 4 and 5). Koegler fails to specifically teach wherein the motor unit comprises a motor module support body arranged between the coaxially located first and second motor modules; wherein stator coils of the first motor module are mounted on a first side of the motor module support body and stator coils of the second motor module are mounted on an opposing second side of the motor module support body; and wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body, and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body. However, Cai teaches an aircraft comprising an analogous motor unit, wherein the motor unit comprises a motor module support body (Figures 2 and 3, element 41) arranged between the coaxially located first and second motor modules (Figures 2 and 3, elements 4 and 5); wherein stator coils of the first motor module are mounted on a first side of the motor module support body (the stator coils inside of motor 4 are located above the motor module support body) and stator coils of the second motor module are mounted on an opposing second side of the motor module support body (the stator coils inside of motor 5 are located below the motor module support body); and wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body (the rotor coils or rotor magnets of motor 4 are located above the motor module support body), and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body (the rotor coils or rotor magnets of motor 5 are located below the motor module support body. Koegler also, teaches motors comprising stator coils (Figures 1, 2, and 5, elements 19), rotors (Figures 1, 2, and 5, elements 16), and magnets (Figures 1, 2, and 5, elements 17) that if modified by Cai, would be located on opposing sides (top and bottom) of the motor module support body. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Koegler with the motor module support body of Cai to provide structural support for the motors within an external housing while simultaneously allowing the motors to operate coaxially (as depicted by Figures 2 and 3 of Cai). 
Regarding claim 2, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is arranged coaxially with the second propeller or second set of propellers on a same side of the motor unit (depicted in Figure 4 of Koegler).
Regarding claim 3, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is adapted to rotate in a counter direction to that of the second propeller or second set of propellers (¶ [0027] of Koegler).
Regarding claim 6, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the motor unit comprises a common shaft assembly (Figure 5 of Koegler) rotatably connecting the first motor module to the first propeller or first set of propellers and rotatably connecting the second motor module to the second propeller or second set of propellers (¶ [0012, 0027], Claim 2, and Figures 4 and 5).
Regarding claim 7, Koegler as modified by Cai teaches the invention discussed in claim 6, wherein the common shaft assembly (Figure 5 of Koegler) comprises a first shaft rotatably connected to the second propeller or second set of propellers, and a second shaft rotatably connected to the first propeller or second set of propellers; wherein the first shaft is arranged co-axially with the second shaft to allow each shaft to rotate independently (¶ [0012, 0027], claim 2, and Figures 4 and 5). 
Regarding claim 9, Koegler as modified by Cai teaches the invention discussed in claim 7, wherein the first shaft comprises a main shaft (Figure 5, element 22a of Koegler) and the second shaft comprises an outer shaft having a sleeve arranged co-axially with the main shaft (Figure 5, element 24a of Koegler).
Regarding claim 10, Koegler as modified by Cai teaches the invention discussed in claim 7, wherein the first motor module is positioned on an upper side of the motor module support body relative to the first propeller or first set of propellers and the second propeller or second set of propellers (Figure 4, element 24 of Koegler), with the first shaft extending from a lower side of the motor module support body (Figures 4 and 5, element 22a of Koegler) to the second propeller or second set of propellers which is mounted above the first propeller or first set of propellers relative to the motor unit (Figures 4 and 5 of Koegler).  
Regarding claim 11, Koegler as modified by Cai teaches the invention discussed in claim 7, wherein the second motor module is positioned on a lower side of the motor module support body (Figures 4 and 5, element 22 of Koegler) relative to the first propeller or first set of propellers and the second propeller or second set of propellers, with the second shaft (Figure 5, element 24a of Koegler) extending from an upper side of the motor module support body to the first propeller or first set of propellers which are mounted below the second propeller or second set of propellers relative to the motor unit (Figures 4 and 5 of Koegler).
Regarding claim 12, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the first and second motor modules are adapted to rotate independently in a same direction or counter directions relative to one another; and/or to rotate independently at a same speed or at different speeds relative to one another (¶ [0012, 0027] and claim 2 of Koegler teach that the motors drive respective output shafts independently and may counter-rotate the propellers. Given that the propellers are driven independently, it is obvious that the motors operate at either the same speed or different speeds relative to one another). 
Regarding claim 14, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is arranged to be coaxially aligned yet separate from the second propeller or the second set of propellers (depicted in Figure 4 of Koegler).
Regarding claim 15, Koegler as modified by Cai teaches the invention discussed in claim 6, further comprising at least two support members each adapted to support respective one of the first propeller (Figure 4 of Koegler, unlabeled pair of elements supporting top propeller blades) or first set of propellers and the second propeller or second set of propellers at the common shaft assembly (Figure 4 of Koegler, unlabeled pair of elements supporting bottom propeller blades).
Regarding claim 16, Koegler as modified by Cai teaches the invention discussed in claim 6, wherein the first propeller or first set of propellers and the second propeller or second set of propellers are releasably connectable with the common shaft assembly (Figure 4 of Koegler teaches the use of hex bolts to mount all of the propeller blades indicating that the propellers are releasably connected).
Regarding claim 17, Koegler as modified by Cai teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers and the second propeller or second set of propellers are arranged to substantially overlap with each other (Figure 4 of Koegler).
Regarding claim 18, Koegler as modified by Cai teaches an unmanned aerial vehicle (UAV) comprising the propeller driving unit according to claim 1 (Abstract of Koegler).
Regarding claim 19, Koegler teaches a motor unit for driving propellers of an unmanned aerial vehicle (UAV) (Abstract), comprising: a first motor module arranged coaxially with a second motor module along a common shaft assembly (Figures 4 and 5); wherein the first motor module is adapted to independently rotate a first propeller or a first set of propellers, and the second motor module is adapted to independently rotate a second propeller or a second set of propellers in counter directions via the common shaft assembly (¶ [0012, 0027], claim 2, and Figures 4 and 5). Koegler fails to specifically teach a motor module support body arranged between the coaxially located first and second motor modules; wherein stator coils of the first motor module are mounted on a first side of the motor module support body and stator coils of the second motor module are mounted on an opposing second side of the motor module support body; and wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body, and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body. However, Cai teaches However, Cai teaches an aircraft comprising an analogous motor unit, wherein the motor unit comprises a motor module support body (Figures 2 and 3, element 41) arranged between the coaxially located first and second motor modules (Figures 2 and 3, elements 4 and 5); wherein stator coils of the first motor module are mounted on a first side of the motor module support body (the stator coils inside of motor 4 are located above the motor module support body) and stator coils of the second motor module are mounted on an opposing second side of the motor module support body (the stator coils inside of motor 5 are located below the motor module support body); and wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body (the rotor coils or rotor magnets of motor 4 are located above the motor module support body), and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body (the rotor coils or rotor magnets of motor 5 are located below the motor module support body. Koegler also, teaches motors comprising stator coils (Figures 1, 2, and 5, elements 19), rotors (Figures 1, 2, and 5, elements 16), and magnets (Figures 1, 2, and 5, elements 17) that if modified by Cai, would be located on opposing sides (top and bottom) of the motor module support body. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Koegler with the motor module support body of Cai to provide structural support for the motors within an external housing while simultaneously allowing the motors to operate coaxially (as depicted by Figures 2 and 3 of Cai).
Regarding claim 23, Koegler as modified by Cai teaches the motor unit according to claim 19, wherein the common shaft assembly (Figure 5 of Koegler) comprises a first shaft rotatably connected to the second propeller or second set of propellers, and a second shaft rotatably connected to the first propeller or first set of propellers wherein the first shaft is arranged co-axially with the second shaft to allow each shaft to rotate independently (¶ [0012, 0027], claim 2, and Figures 4 and 5 of Koegler).
Regarding claim 25, Koegler as modified by Cai teaches the invention discussed in claim 23, wherein the first shaft comprises a main shaft (Figure 5, element 22a of Koegler) and the second shaft comprises an outer shaft having a sleeve arranged co-axially with the main shaft (Figure 5, element 24a of Koegler).
Regarding claim 26, Koegler as modified by Cai teaches the invention discussed in claim 23, wherein the first motor module is positioned on an upper side of the motor module support body relative to the first propeller or first set of propellers and the second propeller or second set of propellers (Figure 4, element 24 of Koegler), with the first shaft extending from a lower side of the motor module support body (Figure 4 and 5, element 22a of Koegler) to the second propeller or second set of propellers which is mounted above the first propeller or first set of propellers relative to the motor unit (Figures 4 and 5 of Koegler) and wherein the second motor module is positioned on a lower side of the motor module support body (Figures 4 and 5, element 22 of Koegler) relative to the first propeller or first set of propellers and the second propeller or second set of propellers, wherein the second shaft (Figure 5, element 24a of Koegler) extends from an upper side of the motor module support body to the first propeller or first set of propellers which are mounted below the second propeller or second set of propellers relative to the motor unit (Figures 4 and 5 of Koegler).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Gamble (US 20170283042 A1)- coaxially aligned and separate motor units comprising separate propellers.
Chu (CN 106347651 A)- coaxially aligned and separate motor units comprising separate propellers.
Arlton (CN 101652286 A)- coaxially aligned and separate motor units comprising separate propellers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644